        Case 8:18-cv-03016-PWG Document 41 Filed 06/08/20 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division


CHANCE YOUNG, #440-629                            *

       Plaintiff,                                 *

v.                                                *       Case No.: 8:18-cv-3016-PWG

PHILLIP MORGAN, et al.                            *

       Defendants.                                *


*      *       *       *      *       *       *       *      *       *      *       *       *     *

                           MEMORANDUM OPINION AND ORDER

       Chance Young (Mr. Young), an inmate at the Maryland Correctional Institution at Jessup

(MCIJ), commenced this action pro se1 against medical and prison personnel pursuant to 42 U.S.C.

§ 1983, alleging violations of his right not to be subjected to cruel and unusual punishment. Compl.

1, ECF No. 1; Suppl. to the Compl. 1, ECF No. 8. Defendants Nurse Nwosu, Nurse Wann, and

Sergeant Fisher have filed motions to dismiss, contending that Mr. Young has not adequately

pleaded that any of them acted with deliberate indifference to Mr. Young’s serious medical needs.

See Medical Def.’s Mot. to Dismiss 1, ECF No. 28; see also Prison Def.’s Mot. to Dismiss 1, ECF

No. 29. Alternatively, Nurses Nwosu and Wann seek summary judgment, contending that the

record demonstrates that Mr. Young was given adequate medical care. Medical Def.’s Mot. 1.

Sergeant Fisher, too, seeks summary judgment, arguing that Mr. Young’s claims against her are

barred by either the Eleventh Amendment, or because she is entitled to qualified immunity. Mem.




1Mr. Young is now represented by counsel. ECF No. 34 (Entry of Appearance, Mr. James Martin
Ray, Dec. 12, 2019).
        Case 8:18-cv-03016-PWG Document 41 Filed 06/08/20 Page 2 of 17



in Support by D.P.S.C.S., Fisher, Warden Phillip Morgan (“Prison Def.’s Mem.”) 10-12, ECF No.

29-1. For the reasons that follow, I will deny both motions to dismiss or in the alternative, for

summary judgment, and the case will proceed.

                                 FACTUAL BACKGROUND

       Because the defendants have filed motions to dismiss as well as for summary judgment, I

must examine not only the facts as alleged by Mr. Young, accepting them as true (for the motion

to dismiss), as well as the facts that he has pleaded that are disputed by the Defendants (for

summary judgment purposes). I will begin with the facts that Mr. Young has pleaded, noting at

the outset that some of them are disputed. For purposes of clarity, those factual disputes will be

detailed in the summary judgment discussion. Mr. Young is currently, and at all relevant times of

the actions leading to this suit, an inmate at MCIJ. Compl. 1. On July 15, 2017, in the laundry

room area, a fellow inmate threw hot oil and bleach on Mr. Young. Id. at 2. Mr. Young then went

to the shower to rinse off. Id. Mr. Young reported the incident to Sergeant Fisher, who told Mr.

Young to wait in his cell while she called for the medical staff. Id. However, Mr. Young was not

seen by medical staff until around 7:00 p.m. on July 16, 2017, when another officer came to his

cell, saw Mr. Young’s injuries, and took him to be seen at medical. Id. at 3.

       While in medical, Nurse Nwosu2 saw Mr. Young, examined him and called in an officer

to take pictures of him, but failed to treat his burn wounds. Id. Mr. Young then was transferred

to the administrative segregation unit, where he was put in a cell for three days without medical

treatment. Id. Mr. Young was bleeding and in pain for those three days. Suppl. to the Compl. 4.

Nurse Wann3 was on duty while Mr. Young was in the administrative segregation unit. Whenever




2 In his complaint, Mr. Young refers to Nurse Nwosu as “Doctor Emanuel.”
3 In his complaint, Mr. Young refers to Nurse Wann as “Nurse Maria.”




                                                2
          Case 8:18-cv-03016-PWG Document 41 Filed 06/08/20 Page 3 of 17



Mr. Young tried to get her attention, because he was in pain, she would tell him “show me blood

[and] I’ll call the doctor.” Id.

        On July 19, 2017, Yetunde P. Rotimi, NP (“Nurse Rotimi”),4 took Mr. Young’s vital signs,

and promptly sent him to the hospital. This was four days after the incident in which Mr. Young

first was injured. Id. Mr. Young was taken to Johns Hopkins Bayview where his burns were

cleaned and he was given pain medication. Id. As a result of Mr. Young’s injuries, he has become

permanently disfigured, with lasting effects in his eye and ear. Id. at 4. Mr. Young seeks damages

in the amount of $800,000, and additional compensation for future medical expenses. Id. at 3.5

        Mr. Young filed this lawsuit against various government employees asserting that he was

subjected to cruel and unusual punishment by way of inadequate medical care and inadequate

protection from other inmates, in violation of the Eighth Amendment to the United States

Constitution.   Pl.’s Opp’n 2, ECF No. 38.       Mr. Young’s complaint named the Maryland

Department of Public Safety (”DPSCS”), Warden Phillip Morgan (“Warden Morgan”), and

Wexford Medical Department (“Wexford”) as defendants. Compl. 1. Mr. Young, with permission

of the Court,6 filed a supplement to his complaint, adding as defendants Sergeant Marva Fisher

(“Sergeant Fisher”), Emmanuel Nwosu, R.N. (“Nurse Nwosu”), and Mariatu Wann L.P.N. (“Nurse

Wann”).




4 In his complaint, Mr. Young refers to the medical professional that he saw on July 19, 2017, as
Dr. Young. Compl. 3. However, in his opposition, he refers to this medical professional as Nurse
Rotimi. Pl.’s Opp’n 5. I will refer to the person who treated Mr. Young as “Nurse Rotimi.”
5 Mr. Young also requested that there be a “better policy for other inmate safety” as part of his
requested relief. Compl. 5. This injunctive relief was later abandoned in his opposition. Pl.’s
Opp’n 2.
6 On December 18, 2018, the Court granted Mr. Young permission to supplement his complaint
“so that it expressly names the individual or individuals he seeks to hold liable,” and on January
2, 2019, the Court directed the Clerk of the Court to add as defendants Sergeant Fisher, Nurse
Nwosu, and Nurse Wann. Order, ECF No. 6; Order, ECF No. 11.



                                                3
         Case 8:18-cv-03016-PWG Document 41 Filed 06/08/20 Page 4 of 17



        The medical defendants (Wexford, Nurse Nwosu, and Nurse Wann) and prison defendants

(DPSCS, Warden Morgan, and Sergeant Fisher) seek to dismiss the complaint under Rule 12(b)(6)

of the Federal Rules of Civil Procedure. See Mem. in Support by Maria, Emmanuel Nwosu,

Wexford Medical Department (“Medical Def.’s Mem.”) 6, ECF No. 28-3; See Prison Def.’s Mem.

1. Alternatively, the medical and prison defendants have moved this Court to grant them summary

judgment under Rule 56(a) of the Federal Rules of Civil Procedure. Medical Def.’s Mem. 7; Prison

Def.’s Mem. 1.

        In Mr. Young’s opposition, he made various concessions. Pl.’s Opp’n 2. First, Mr. Young

conceded that summary judgment in favor of DPSCS, Warden Morgan, and Wexford is

appropriate. Id. Mr. Young also withdrew any claim for injunctive relief. Id. The claims that are

left are as follows:

        [T]he Plaintiff affirmatively contends that Nurse Nwosu, Nurse Wann, and
        S[er]g[ean]t Fisher are liable under 42 U.S.C. § 1983 for violating the Plaintiff’s
        Eighth Amendment constitutional right to medical care and that S[er]g[ean]t Fisher
        independently is liable under § 1983 for violating the Plaintiff’s Eighth Amendment
        right to be protected while in custody from an attack by another inmate.

Id. The parties have fully briefed their arguments. See ECF Nos. 28, 29, 38. A hearing is not

necessary. See Loc. R. 105.6 (D. Md. 2018). Nurse Nwosu, Nurse Wann’s, and Sergeant Fisher’s

motions to dismiss are denied because Mr. Young’s complaint contains allegations that are

sufficient to allow a reasonable trier of fact plausibly to find that all three defendants were

deliberately indifferent to Mr. Young’s serious medical needs. Nurse Nwosu and Nurse Wann’s

motions for summary judgment are denied because the competing narratives offered in both Nurse

Nwosu’s and Nurse Wann’s declarations and Mr. Young’s declaration present genuine disputes of

material fact. Sergeant Fisher’s motion for summary judgment is also denied because Mr. Young

has presented evidence that would allow a reasonable fact finder to conclude that Sergeant Fisher’s




                                                4
        Case 8:18-cv-03016-PWG Document 41 Filed 06/08/20 Page 5 of 17



actions were not objectively reasonable, and she is therefore not entitled to qualified immunity.

Lastly, the claims going forward against Sergeant Fisher will be against her in her personal

capacity, because the Eleventh Amendment to the United States Constitution bars suits for money

damages against state employees in their official capacity.

                                   STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a complaint if it fails

“to state a claim upon which relief can be granted.” A motion pursuant to this rule “tests the

sufficiency of a complaint; it does not, however, ‘resolve contests surrounding the facts, the merits

of a claim, or the applicability of defenses.’” King v. Rubenstein, 825 F.3d 206, 214 (4th Cir.

2016) (quoting Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999)). To overcome

the motion, the “complaint ‘must contain sufficient facts to state a claim that is plausible on its

face.’” Kensington Volunteer Fire Dep’t, Inc. v. Montgomery Cty., 684 F.3d 462, 467 (4th Cir.

2012) (quoting E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir.

2011)). The court, in reviewing the motion, “‘must accept as true all of the factual allegations

contained in the complaint’ and ‘draw all reasonable inferences in favor of the plaintiff.’”

Kensington Volunteer Fire Dep’t, 684 F.3d at 467 (quoting Philips v. Pitt Cty. Mem’l Hosp., 572

F.3d 176, 180 (4th Cir. 2009)). Additionally, “[a] court passing on a motion to dismiss may

consider attachments to a complaint or the motion to dismiss if ‘integral to the complaint and

authentic.’” Leichling v. Honeywell Int’l, Inc., 842 F.3d 848, 851 (4th Cir. 2016).

       Federal Rule of Civil Procedure 56(a) provides for the judgment in favor of the movant “if

the movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Only factual disputes that “might affect the outcome of the suit

under governing law will properly preclude the entry of summary judgment.” Anderson v. Liberty




                                                 5
        Case 8:18-cv-03016-PWG Document 41 Filed 06/08/20 Page 6 of 17



Lobby, Inc., 477 U.S. 242, 248 (1986). Additionally, the factual dispute must be genuine to defeat

a motion for summary judgment, in that “the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Id.; Scott v. Harris, 550 U.S. 372, 380 (2007) (“When

opposing parties tell two different stories, one of which is blatantly contradicted by the record. . .

a court should not adopt that version.”). Either party may assert that a fact is genuinely disputed,

or cannot be genuinely disputed, by submitting certain materials to the Court such as documents,

declarations, and affidavits. Fed. R. Civ. P. 56(c). It is the nonmoving party’s burden to confront

a motion for summary judgment with affirmative evidence to show that a genuine dispute of

material fact exists. Anderson, 477 U.S. at 256. A plaintiff nonmovant, “to survive the defendant’s

motion, need only present evidence from which a jury might return a verdict in his favor.” Id.

When ruling on a motion for summary judgment, the court may not make credibility

determinations regarding conflicting testimony or declarations.        Anderson, 477 U.S. at 255

(“Credibility determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of a judge, whether he is ruling on a motion

for summary judgment or for a directed verdict.”).

                                           DISCUSSION

       42 U.S.C. § 1983 imposes civil liability on any person, acting under the color of law, who

deprives another person of the rights and privileges secured by the Constitution and laws of the

United States. Section 1983 is not the source of substantive rights but is, instead, a vehicle through

which a plaintiff can vindicate their federal rights. Albright v. Oliver, 510 U.S. 266, 271 (1994).

Here, Mr. Young is using section 1983 to vindicate his Eighth Amendment right to be free from

cruel and unusual punishment. U.S. CONST. amend. VIII.




                                                  6
           Case 8:18-cv-03016-PWG Document 41 Filed 06/08/20 Page 7 of 17



          A prison official violates a prisoner’s right to be free from cruel and unusual punishment

when the official shows “deliberate indifference to the serious medical needs of prisoners” because

it constitutes “unnecessary and wanton infliction of pain.” Estelle v. Gamble, 429 U.S. 97, 104

(1976).

          This is true whether the indifference is manifested by prison doctors in their
          response to the prisoner's needs or by prison guards in intentionally denying or
          delaying access to medical care or intentionally interfering with the treatment once
          prescribed. Regardless of how evidenced, deliberate indifference to a prisoner's
          serious illness or injury states a cause of action under § 1983.

Id. at 104-05.

          “A deliberate indifference claim consists of two components, objective and subjective.”

Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014). The objective prong requires that the

inmate have an objectively serious medical condition. Id. (“Objectively, the inmate's medical

condition must be ‘serious’—‘one that has been diagnosed by a physician as mandating treatment

or one that is so obvious that even a lay person would easily recognize the necessity for a doctor's

attention.’” (quoting Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)).

          The subjective prong requires proof that the prison official “knows of and disregards an

excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). “A

defendant’s subjective knowledge can be proven ‘through direct evidence of [his] actual

knowledge or circumstantial evidence tending to establish such knowledge, including evidence

that [he] knew of a substantial risk from the very fact that the risk was obvious.’” Gordon v.

Schilling, 937 F.3d 348, 357 (4th Cir. 2019) (quoting Scinto v. Stansberry, 841 F.3d 219, 226 (4th

Cir. 2016)). “[A] a prison official’s ‘[f]ailure to respond to an inmate’s known medical needs

raises an inference [of] deliberate indifference to those needs.’” Scinto, 841 F.3d at 226 (quoting




                                                   7
        Case 8:18-cv-03016-PWG Document 41 Filed 06/08/20 Page 8 of 17



Miltier v. Beorn, 896 F.2d 848, 853 (4th Cir. 1990), overruled in part on other grounds by Farmer,

511 U.S. at 837).

       However, claims amounting to medical malpractice do not constitute deliberate

indifference.

       [A]n inadvertent failure to provide adequate medical care cannot be said to
       constitute “an unnecessary and wanton infliction of pain” or to be “repugnant to the
       conscience of mankind.” Thus, a complaint that a physician has been negligent in
       diagnosing or treating a medical condition does not state a valid claim of medical
       mistreatment under the Eighth Amendment.

Estelle, 429 U.S. at 105-06.

       With this law as a backdrop, I first will analyze the motions to dismiss for failure to state

a claim generally, then I will analyze the various motions for summary judgment as they pertain

to each specific defendant.

        Mr. Young adequately has alleged that Nurse Nwosu, Nurse Wann, and Sergeant
Fisher were deliberately indifferent to his medical needs, violating his Eighth Amendment
                                            rights

       All defendants argue that Mr. Young’s complaint should be dismissed for failure to state a

claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Sergeant Fisher argues

that the allegations in Mr. Young’s complaint are insufficient to establish that Mr. Young was

suffering from an objectively serious medical need. Prison Def.’s Mem. 9. Additionally, Nurse

Nwosu, Nurse Wann, and Sergeant Fisher argue that the allegations in Mr. Young’s complaint are

insufficient to establish that they were deliberately indifferent to Mr. Young’s injuries because,

even if true, his allegations amount to an inadvertent failure to provide adequate medical care.

Medical Def.’s Mem. 10, 12; Prison Def.’s Mem. 10.

       First, Mr. Young has sufficiently alleged that he suffered from an objectively serious

medical need. Sergeant Fisher argues that Mr. Young “has not shown that he suffered serious




                                                 8
        Case 8:18-cv-03016-PWG Document 41 Filed 06/08/20 Page 9 of 17



harm from the insignificant deferral of treatment.” Prison Def.’s Mem. 9. Sergeant Fisher cites

Harris v. Murray for the proposition that a “brief delay in providing medical care ordinarily does

not constitute a constitutional deprivation.” 761 F. Supp. 409 (E.D.Va. 1990). However, Harris

is readily distinguishable. There, the plaintiff alleged that he was denied reading glasses for the

ten days that he was in the segregation unit. Id. at 413. The court found that although the plaintiff

was inconvenienced, “this treatment is not so harsh as to be cruel and unusual treatment.” Id. Mr.

Young, however, alleges that he was in great pain that was ignored for four days by all three

defendants. See Compl. 2-4. He alleged that after Sergeant Fisher failed to call medical, another

officer—just upon seeing him—called medical. Compl. 3; Iko, 535 F.3d at 241 (holding that a

medical need is objectively serious when it is “one that is so obvious that even a lay person would

easily recognize the necessity for a doctor's attention”). Mr. Young also alleged that while ignored

by Nurse Wann in the segregation unit, he was “bleeding and in extreme pain.” Id. The allegations

in Mr. Young’s complaint amount to more far more serious injuries than the plaintiff in Harris,

and he clearly has alleged that his medical needs were objectively serious and not mere

inconveniences.

       Second, Mr. Young sufficiently has alleged that Nurse Nwosu, Nurse Wann, and Sergeant

Fisher were deliberately indifferent to his medical needs because, as alleged, he received no

medical care, not simply inadequate medical care, despite the obviousness of his need for

treatment. “Failure to respond to an inmate’s known medical needs raises an inference [of]

deliberate indifference to those needs.” Scinto, 841 F.3d at 226 (quoting Miltier, 896 F.2d at 853

(4th Cir. 1990)). In Miltier, the Fourth Circuit denied the defendant nurse’s motion for summary

judgment because Miltier had raised an inference of deliberate indifference when a co-inmate

testified that “on more than one occasion [Miltier] lost consciousness, fell, and was left unattended




                                                 9
        Case 8:18-cv-03016-PWG Document 41 Filed 06/08/20 Page 10 of 17



by Nurses Barker and Spencer.” Miltier, 896 F.2d at 853. Similar to the testimony in Miltier, Mr.

Young has alleged that Sergeant Fisher, Nurse Nwosu, and Nurse Wann failed to respond to his

medical needs, raising an inference of deliberate indifference. Mr. Young alleged that he reported

his medical needs to Sergeant Fisher, who then told Mr. Young to lock himself in his cell while

she would call medical, but Sergeant Fisher failed to call medical. Compl. 2-3. Mr. Young alleged

that Nurse Nwosu “never cleaned or even gave me anything to treat the burn at all.” Id. at 3.

Finally, Mr. Young alleged that Nurse Wann ignored his pleas for medical attention for three days.

Supp. to the Compl. 4. Therefore, Mr. Young’s complaint contains sufficient facts to state a

plausible claim that the three defendants were deliberately indifferent to his serious medical needs.

 The Issue of Whether Nurse Nwosu was Deliberately Indifferent to Mr. Young’s Medical
                  Needs Presents a Genuine Dispute of Material Fact

       Nurse Nwosu submitted Mr. Young’s medical records in support of his motion for

summary judgment. Medical R., ECF No. 28-4. According to the medical records, Nurse Nwosu

examined Mr. Young on July 16, 2017. Medical R. 5. Nurse Nwosu noted in the record that Mr.

Young stated: “I don’t know who and how I was injured. It happened yesterday,” and that Mr.

Young denied any pain or acute distress. Id. Nurse Nwosu assessed that Mr. Young was

experiencing injuries related to “burn/sunburn, laceration/abrasion,” and measured the wound

sizes and locations. Id.

       The medical records also detail Mr. Young’s visit with Nurse Rotimi on July 19, 2017.

Medical R. 6. The record indicates that Mr. Young was suffering from a “[m]assive chemical burn

to the whole left side of face,” and that Mr. Young appeared to have gauze on the wound on his

left shoulder. Medical R. 6 ( “Left shoulder with multiple gauze stuck on noted.”). Nurse Rotimi

documented prescribing Mr. Young nubaine to clean his wounds and sent Mr. Young to Johns

Hopkins Bayview. Id.




                                                 10
        Case 8:18-cv-03016-PWG Document 41 Filed 06/08/20 Page 11 of 17



       Lastly, the medical records detail Mr. Young’s visit at Johns Hopkins Bayview, where he

was prescribed bacitracin and silvadene to clean his wounds and ibuprofen and oxycodone for

pain. Id. at 10-16.

       Nurse Nwosu stated that he has “no independent recollection of [the] encounter,” with Mr.

Young. Nwosu Decl. ¶ 3, ECF No. 29-5.7 Nurse Nwosu asserted that the medical records make

clear that Mr. Young did not report to be in pain, and that “[a]lthough not documented, RN

Nwosu’s practice would have been to clean and dress with gauze any open wound such as that

described on the left shoulder.” Id.

       Nurse Nwosu argues that he was not deliberately indifferent to Mr. Young’s injuries

because, as supported by the medical records and his declaration, he provided Mr. Young with

medical care. Medical Def.’s Mem. 14; Medical R. 5; Nwosu Decl 1. Nurse Nwosu argues that

the medical records show that: he measured and documented Mr. Young’s injuries, that Mr. Young

stated he was not in pain, that he believes he provided care to Mr. Young in the form of cleaning

and dressing his wounds because Nurse Rotimi noted that Mr. Young had gauze on his left

shoulder, and because Mr. Young already had a prescription for ibuprofen “which in Nurse

Nwosu’s nursing experience should have covered any complaints of discomfort for a 1st degree

burn.” Medical Def.’s Mem. 15.




7 The medical defendants refer to both Nurse Nwosu’s and Nurse Wann’s documents that detail
their recollection of the events as “affidavits,” however, because neither document contains any
indication that the statement was sworn before a notary public, they are declarations. Sanders v.
Davis, No. 1:09-cv-447-RJC, 2011 WL 809959, at *3 (W.D.N.C. Mar. 2, 2011) (“A declaration is
a written statement subscribed as true under penalty of perjury. 28 U.S.C. § 1746. An affidavit is
a written statement sworn before a notary public. Black's Law Dictionary, 62 (3th ed. 2004).
Affidavits and declarations must be made on personal knowledge and set out facts that would be
admissible in evidence. Fed.R.Civ.P. 56(c)(4).”).



                                               11
           Case 8:18-cv-03016-PWG Document 41 Filed 06/08/20 Page 12 of 17



           Mr. Young’s declaration, however, tells a different story. According to Mr. Young, he told

Nurse Nwosu that he was in pain but Nurse Nwosu “only called in an officer to take pictures, and

then took measurements,” and “never cleaned my burns or gave me anything to treat the burn area

at all.” Young Decl. ¶ 5, ECF No. 38-1. Mr. Young argues that this is a genuine dispute of material

fact, requiring denial of Nurse Nwosu’s motion for summary judgment. Pl.’s Opp’n 4 n.4. Nurse

Nwosu argues that the Court should credit the medical records at the expense of Mr. Young’s

declaration, and grant him judgment as a matter of law. Medical Def.’s Mem. 14. Mr. Young is

correct.

           Nurse Nwosu argues that Bennett v. Reed, supports the proposition that this Court, in

reviewing a motion for summary judgment, is able to credit one fact over another. 534 F. Supp.

83, 86 (E.D.N.C. 1981) (“In determining whether a prisoner has received adequate medical

treatment, this Court is entitled to rely on the affidavits of medical personnel and prison medical

records kept in the ordinary course of operation.”). However, the court in that case found that “the

entire record” revealed that the defendants provided adequate medical care to the plaintiff. Id.

And, while properly authenticated medical records are appropriate for consideration in summary

judgment as business records, Fed. R. Evid. 803(6), they are not holy writ, and their substantive

accuracy may be challenged if the source, method, or circumstances of their creation is

untrustworthy (Fed. R. Evid. 803(6)(E)), or if their author is shown to be incredible (Fed. R. Evid.

806). Here, there is a genuine dispute as to whether Mr. Young told Nurse Nwosu that he was in

pain, and therefore was denied adequate medical treatment. And Nurse Nwosu—who authored

the records that he now touts as establishing that he is not liable—is a party in this case, and his

credibility is at issue by virtue of the Plaintiff’s declaration and the medical records of Johns

Hopkins Bayview, which tell a substantially different story than his self-serving medical notes.




                                                   12
        Case 8:18-cv-03016-PWG Document 41 Filed 06/08/20 Page 13 of 17



See Fed. R. Evid. 806. It is not the role of the trial court to weigh the evidence or to determine its

credibility, and therefore, I cannot credit the medical records over Mr. Young’s declaration.

Anderson, 477 U.S. at 255 (“Credibility determinations, the weighing of the evidence, and the

drawing of legitimate inferences from the facts are jury functions, not those of a judge, whether he

is ruling on a motion for summary judgment or for a directed verdict.”).

       These disputes (whether Mr. Young told Nurse Nwosu he was in pain and whether Nurse

Nwosu treated his wounds) are also material because if Nurse Nwosu is correct, Mr. Young’s claim

that Nurse Nwosu was deliberately indifferent would likely fail since Nurse Nwosu’s medical

decision not to prescribe Mr. Young medication or more adequately clean his wounds on the basis

that Mr. Young was not in pain would be a medical decision, tantamount to medical malpractice.

Estelle, 429 U.S. at 105-06 (“Thus, a complaint that a physician has been negligent in diagnosing

or treating a medical condition does not state a valid claim of medical mistreatment under the

Eighth Amendment.”). However, if a jury were to credit Mr. Young’s rendition of the facts, they

could find that Nurse Nwosu was deliberately indifferent in treating Mr. Young’s medical needs.

Scinto, 841 F.3d at 226 (“Failure to respond to an inmates known medical needs raises an inference

[of] deliberate indifference to those needs.”). Therefore, Nurse Nwosu’s motion for summary

judgment is denied.

  The issue of Whether Nurse Wann was Deliberately Indifferent to Mr. Young’s Medical
                   Needs Presents a Genuine Dispute of Material Fact

       Nurse Wann asserts that she has no recollection of speaking with Mr. Young in July 2017

and never told him to “show me blood and I’ll call the doctor.” Wann Decl. ¶¶ 2-3, ECF No. 28-

6. Nurse Wann bolsters her position by claiming that while on duty in the segregation unit she

only visited inmates who were on the list to receive prescription medication, and because Mr.

Young was not on this list, she would “not have had any reason to visit Plaintiff or speak to him.”




                                                 13
        Case 8:18-cv-03016-PWG Document 41 Filed 06/08/20 Page 14 of 17



Id. ¶ 3. In his declaration, Mr. Young again asserts that he tried to get Nurse Wann’s attention “by

shouting and banging on the door that I was bleeding and was in pain.” Young Decl. ¶ 7. He

states that, had she not ignored his pleas for help, he would have been treated sooner and could

have avoided three days of pain. Id. ¶ 10.

       Nurse Wann argues she is entitled to judgment in her favor because she was not deliberately

indifferent to Mr. Young’s medical needs and that there is no genuine dispute of material fact,

citing her declaration for support. However, the issue of whether Nurse Wann heard and ignored

Mr. Young is a genuine dispute of material fact, and therefore I deny Nurse Wann’s motion for

summary judgment. This dispute is genuine because it involves two diametrically opposed

versions of important facts, and it is not the place of this Court to decide which declaration is more

credible. Here, a jury could return a verdict for Mr. Young based on the facts he presented in his

declaration, as confirmed by the Johns Hopkins Bayview medical records, and therefore the

dispute over whether Nurse Wann heard his pleas for help but ignored him, is a genuine dispute.

Anderson, 477 U.S. at 248 (holding that a dispute is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party”). This dispute is material because

if a fact finder were to find the facts in favor of Mr. Young, Nurse Wann could be found liable to

him for violations of the Eighth Amendment. Scinto, 841 F.3d at 226 (“Failure to respond to an

inmates known medical needs raises an inference [of] deliberate indifference to those needs.”).

                       Defendant Sergeant Fisher is Not Immune From Suit

       In support of her motion for summary judgment, Sergeant Fisher swears that she did not

speak to Mr. Young on July 15, 2017. Fisher Decl. ¶ 4, ECF No. 29-4. Again, Mr. Young’s

complaint and declaration tell a different story. According to Mr. Young, Sergeant Fisher was




                                                 14
        Case 8:18-cv-03016-PWG Document 41 Filed 06/08/20 Page 15 of 17



aware that he was at risk of an assault from his fellow inmate. Mr. Young states that the inmate

who later injured him, threatened him in Sergeant Fisher’s presence. Young Decl. ¶ 11.

        Additionally, Mr. Young provided the Court with a declaration of a fellow inmate, Bruce

Koenig (“Mr. Koenig”). Koenig Decl., ECF No. 38-2. Mr. Koenig states that he witnessed Mr.

Young get assaulted by another inmate. Id. ¶ 17. Mr. Koenig recalls that when he went to the

control unit to notify the officers on duty of the assault, he saw Sergeant Fisher asleep in the control

unit. Id. ¶ 19-20.

        Mr. Young also states that on July 15, 2017, when he eventually reported his assault to

Sergeant Fisher, she told Mr. Young to lock himself in his cell while she called for medical, but

she never did. Young Decl. ¶ 4. Mr. Young states that “[b]ecause of her inaction, I was not seen

by any medical provider for approximately twenty-four hours after I was injured.” Id.

        Sergeant Fisher argues that under these facts she is entitled to qualified immunity and also

that she is entitled to immunity granted to state officials pursuant to the Eleventh Amendment.

Prison Def.’s Mem. 10-11.

                           Sergeant Fisher is Not Entitled to Qualified Immunity

        Government officials are entitled to rely upon qualified immunity when “their conduct does

not violate clearly established statutory or constitutional rights of which a reasonable person would

have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Sergeant Fisher argues that

“[g]iven the status of the law as it relates to medical treatment, even if Plaintiff has stated a claim,

[Sergeant Fisher’s] actions cannot be held to have violated ‘clearly established’ principles.” Prison

Def.’s Mem. 11.

        Mr. Young, in his opposition, argues that Sergeant Fisher violated his Eighth Amendment

rights in two ways: first, by exhibiting deliberate indifference to his medical needs and second, by




                                                  15
        Case 8:18-cv-03016-PWG Document 41 Filed 06/08/20 Page 16 of 17



failing to protect Mr. Young from another inmate’s attack. Pl.’s Opp’n 13 (explaining that both

claims under the Eighth Amendment require the same showing to succeed: that the prison official

acted with “deliberate indifference to inmate health or safety”) (quoting Wilson v. Seiter, 501 U.S.

294, 298 (1991)). Mr. Young argues that “the obligation to protect inmates from attacks by other

inmates is a long and clearly established constitutional right.” Pl.’s Opp’n 14 n.6 (citing Farmer,

511 U.S. 825). Mr. Young also argues that as alleged, and according to his version of events

detailed in his declaration, Sergeant Fisher’s actions were not objectively reasonable. Id. Mr.

Young is correct.

        Mr. Young has presented to the Court facts from which a reasonable fact finder could

conclude that Sergeant Fisher was aware of the threat to Mr. Young’s safety, that she was asleep

when she was supposed to be on duty, and that when Mr. Young did report his injuries to her, that

she failed to call medical. Young Decl. ¶ 4; Koenig Decl. ¶ 16-18. If credited by the jury, Sergeant

Fisher’s actions were not objectively reasonable because they were at odds with Mr. Young’s

clearly established rights under the Eighth Amendment. Harlow, 457 U.S. at 819 (“Where an

official could be expected to know that certain conduct would violate statutory or constitutional

rights, he should be made to hesitate; and a person who suffers injury caused by such conduct may

have a cause of action.”).

                 Sergeant Fisher is Immune from Suit in Her Official Capacity

        The Eleventh Amendment bars a suit against a State if the plaintiff is suing for monetary

damages. See Edelman v. Jordan, 415 U.S. 651, 665-67 (1974). The Supreme Court has said: “A

suit against a state official in his or her official capacity is not a suit against the official but rather

is a suit against the official's office. As such, it is no different from a suit against the State

itself.” Will v. Michigan Dept. of State Police, 491 U.S. 58, 71, (1989). Sergeant Fisher argues




                                                    16
        Case 8:18-cv-03016-PWG Document 41 Filed 06/08/20 Page 17 of 17



that any claim against her in her official capacity, seeking to recover monetary damages, is barred

by the Eleventh Amendment. Prison Def.’s Mem 13. Mr. Young does not dispute this argument.

Therefore, Mr. Young’s claims that Sergeant Fisher violated his Eighth Amendment rights are

against her in her personal capacity only.

                                         CONCLUSION

       In sum, Mr. Young has alleged sufficient facts from which a reasonable trier of fact could

conclude that his Eighth Amendment rights were violated. Additionally, Mr. Young has presented

evidence that creates genuine issues of material fact as to whether Nurse Nwosu, Nurse Wann, and

Sergeant Fisher violated his Eighth Amendment rights. Lastly, Sergeant Fisher is not entitled to

qualified immunity, as her actions were not objectively reasonable and Mr. Young’s right to be

protected from other inmates and right to be free from deliberate indifference to a serious medical

need are both clearly established. Therefore, both motions for summary judgment are denied.

                                             ORDER

       Accordingly, on this eighth day of June, Nurse Nwosu and Nurse Wann’s Motion to

Dismiss or in the alternative, Motion for Summary Judgment, ECF No. 28, IS DENIED, with

prejudice.   Additionally, Sergeant Fisher’s Motion to Dismiss, or alternatively, Motion for

Summary Judgment, ECF No. 29, IS DENIED.

       The Court will schedule a telephone conference to discuss further pretrial proceedings.



                                                                    /S/
                                                            Paul W. Grimm
                                                            United States District Judge




                                                17
